Commercial Lease This lease is made between EFS of 6138 S.Hampshire Cl. Windermere FL 34786, herein called Lessor, and Blue Earth Solutions, herein called Lessee. Lessee hereby offers to lease from Lessor the premises situated in the City of Clermont, County of Lake, State of Florida, described as 13511 Granville Ave. 34711 upon the following TERMS and CONDITIONS: 1. Term and Rent. Lessor demises the above premises for a term of 5 years, commencing June 1st, 2008, and terminating on May 31st, 2013, or sooner as provided herein at the annual rental rate for year one of ($91,000) payable in equal installments in advance on the first day of each month for that month's rental, during the term of this lease.
